El Juez Asociado Sr. Áldrey,
emitió la opinión del tribunal.
Los apelantes Suau Hermanos, establecieron el presente recurso contra la sentencia dictada por la Corte de Distrito de Aguadilla que declaró'sin lugar la demanda* por ellos pre-sentada en la Corte Municipal de Lares y de la que aquélla conoció en grado de apelación.
De los dos motivos de error alegados por los apelantes es el primero, que la córte inferior erró en la apreciación de las pruebas.
Los demandantes alegan que son dueños de cierta finca en Lares en la que existe una muralla de su exclusiva propie-dad, y que el demandado Miguel Coll Mayol, contra la ex-presa oposición del demandante, ha fabricado una construc-ción descansando sobre una parte de dicha muralla, lo que perjudica a los demandantes y les priva del dominio que como dueños tienen sobre tal muralla, concluyendo con la súplica de' que se condenara al demandado a destruir l'á cons-trucción hecha por él en cuanto sea necesario para que quede expedita y a la libre disposición de su dueño' la parte de muralla indebidamente ocupada por el demandado.
La Corte de Distrito de Aguadilla fundó su sentencia ab-solutoria entre otros motivos, en que la alegación esencial de *493la demanda de que la construcción hecha por los derüandados descansa sobre una parte de la muralla que 1 dicen pertene-cerá, no aparece justificada por la evidencia que fué con-tradictoria. ' 1
La lectura de la demanda y las pruebas presentadas en el juicio, demuestran que lo discutido en este pleito es, si el techo de cierta construcción hecha por el demandado Coll en su casa, descansa o nó sobre la muralla del demandante, o. cubre parte dé ella, de tal modo que- pudiera impedirles subir-dicha muralla.
Para fundamentar el error alegado por la parte apelante,, se dice que todos los testigos presentados por el demandante están contestes en que el demandado ha hecho cierta construc-ción que cubre o proyecta sobre la muralla^propiedad dél de-mandante, sin que en este extremo exista mucha discrepancia con los testigos-:del demandadoj- incluyendo la declaración del mismo demandado y s-u contestación a la demanda. • ■
Examinaremos este motivo de error comenzando por la. contestación a la demanda. En ésta, el demandado alegó que no ha fabricado sobre muro de propiedad del demandante,, cuya manifestación contiene una negación de la demanda, y por tanto carece el apelante de razón para decir que dicho-demandado reconoce los hechos dé la demanda.
En cuanto a la evidencia presentada en el juicio, y con respecto al único hecho realmente en discusión entre las par-tes, cual es, el de si el demandado ha construido o nó sobre la muralla a que se refiere la demanda, diremos que en verdad tuvo razón la Corte de Distrito de Aguadilla al declarar que 'la prueba era contradictoria.
Tres testigos declararon por parte de los demandantes y dos por parte de los demandados y si bien los primeros sostu-vieron que el techo arreglado o construido últimamente por el demandado en su casa cubre un poco o parte -de la muralla de los Señores Suau,' aun cuando no descansa sobre’ la muralla, los testigos del demandado sostienen lo contrario, y afirman que ni está ese techo descansando sobre la muralla, ni aun *494cubriéndolo, a tal punto, qne si los demandantes quisieran le-vantar la muralla, podrían hacerlo sin obstáculo alguno. Y que hay contradicción entre los testigos de las partes, casi está reconocido por los propios apelantes al decir en su alegato que no existe mucha discrepancia entre los testigos de una y otra parte.
Si pues, como es cierto, la prueba es contradictoria en el hecho esencial en controversia, y la corte decidió ese conflicto en favor de la parte demandada, como no existe error en su apreciación, debemos respetarla y sostener su conclusión de que la demandante no probó su demanda, por lo que de acuerdo con el principio de que al actor incumbe la prueba de su acción, estuvo bien dictada la sentencia absolviendo al demandado.
No es por tanto necesario considerar el otro motivo de error, que no se refiere al fallo sino a los motivos del mismo, y en consecuencia la sentencia apelada debe ser confirmada.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y del Toro.
El Juez Asociado Sr. MacLeary no tomó parte en la reso-lución de este caso.